DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments
Applicant’s amendments and arguments, see p. 6-7, filed 01/14/2021, with respect to the rejection(s) of claim(s) 1 and 15 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ziesel teaching varying needle diameters for 10:1 or higher reconstitution ratios as evidenced in the rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-6, 9, 10, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziesel (US Patent No. 10,703,618).
Re: Claim 1, Ziesel discloses the claimed invention including a plurality of micro-ingredient containers with a plurality of different micro-ingredients (Col. 6, lines 21-22, plurality of micro ingredients; and a nozzle head (100); wherein the nozzle head comprises a plurality of dispensing needles (114) therein such that each of the plurality In re Aller, 105 USPQ 233.
Re: Claim 2, Ziesel discloses the claimed invention including the plurality of dispensing needles is positioned within the nozzle head in a circular configuration (Depicted in Figs. 2-4).
Re: Claim 4, Ziesel discloses the claimed invention including the plurality of dispensing needles comprises eight dispensing needles (Fig. 2-4 depicts at least eight needles)
Re: Claim 5, Ziesel discloses the claimed invention including the plurality of dispensing needles comprises sixteen dispensing needles (Fig. 2-4 depicts at least 16 needles)
Re: Claim 6, Ziesel discloses the claimed invention including the nozzle head comprises the plurality of dispensing needles and a macro-ingredient nozzle (105) (Fig. 7, Col. 16, lines 29-33, 41-67, dispensing needles and ingredients)
Re: Claim 9, Ziesel discloses the claimed invention including a loading section (903, 904, 905) and a dispensing section (902, 909-911, 100) (Fig. 9).
Re: Claim 10, Ziesel discloses the claimed invention including the loading section comprises a plurality of loading trays (907) with the plurality of micro-ingredient containers (Fig. 9).
Re: Claim 14, Ziesel discloses the claimed invention including a dispensing pump (902) upstream of the nozzle head (Fig. 9).
Re: Claim 15, the device of Ziesel as evidenced in the rejections of claims 1 and 14 above is capable of performing the claimed method found herein.
Re: Claim 16, the device of Ziesel is capable of performing the claimed method of plurality of micro-ingredients comprises reconstitution ratios of about ten to one or higher (Col. 5, lines 21-22, 10:1).
Re: Claim 17, the device of Ziesel is capable of performing the claimed method of the plurality of micro-ingredients comprises reconstitution ratios of about ten to one or higher (Col. 5, lines 21-22, 10:1).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziesel (US Patent No. 10,703,618) as applied to claim 1 above, and further in view of Buca et al. (US Patent No. 6,173,862).
Re: Claim 3, Ziesel discloses the claimed invention except for expressly stating the needles made of stainless steel. However, Buca teaches making dispensing needles (43,44) of stainless steel (Col. 9, line 1, stainless steel). 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a needle made of stainless steel as taught by Buca, In re Leshin, 125 USPQ 416.
Claims 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziesel (US Patent No. 10,703,618) as applied to claim 1 above, and further in view Jersey et al. (US Patent No. 9,878,892).
Re: Claim 8, Ziesel discloses the claimed invention except for expressly stating the method of forming.  However, Jersey discloses a nozzle head including constructing parts of the nozzle head by 3-D printing a thermoplastic (Col. 16, lines 1-9, 3-d printing). However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to make needles from 3-d printing as contemplated by Jersey. Since it has been held to be within the general skill of a worker in the art to select a known process on the basis of its suitability for constructing parts is a matter of obvious design choice. Further, the Applicant is reminded the method of forming the device is not germane to the issue of patentability of the device itself.
Re: Claim 13, Ziesel discloses the claimed invention including the dispensing section comprises a sold out system (901, 9014) (Col. 10, lines 55-65, sold out system, controller controls the system upon selection by the user if a flavor is sold out it implicitly follows the controller and user interface will act as a sold out system preventing the flow .
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziesel (US Patent No. 10,703,618) as applied to claim 10 above, and further in view of Wallace et al. (US 2008/0029541 A1).
Re: Claim 11-12, Ziesel discloses the claimed invention discloses dispensing trays (909-911) and dispensing pumps (902) except for specifying if the pumps constitute a plurality of dispensing pouches. However, Wallace discloses the claimed invention including the dispensing section comprises a plurality of dispensing trays (105) with a plurality of dispensing pouches (108) (Fig. 13, Para. 58, each tray holds a pouch for dispensing), and the plurality of micro-ingredient containers is in fluid communication with the plurality of dispensing pouches (Fig. 13, Para. 58 each container is in communication with a dispensing pouch).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include dispensing pouches as taught by Wallace, since Wallace discloses various dispensing systems (Depicted in Figs. 3, 7, and 13) and a selection of any one of these dispensing systems to dispense product would be a matter of obvious design choice to a user in the art.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anderson, Brim, Metropulos, and Landis are cited disclosing unclaimed configurations of nozzles with dispensing needles.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754